Case 19-15089 Doc 5 Filed 04/15/19 Page 1 0f2

Fill in this information to identify your case:

Debtor1 ' Bernadette Elaine Johnson q ace l5 PH lZ! 06

First Name Middle Name Last Name

Debtor 2 , ‘: ‘ §§ rt ,,
(SPouse it, ti|ing) First Name Middle Name Last Name zang C `"5! i,,;‘i.;t !.j¢ -.' im
1 may L

United States Bankmptcy Court for the: D|STRICT OF MARYLAND BA LT]HQRE

 

 

Case number v
(ivknown) |:] Check if this is an
amended H|ing

 

 

 

Oft”lcial Form 108
Statement of intention for individuals Fi|ing Under.Chapter 7 ms

|f you are an individual filing under chapter 7, you must fill out this form if:

- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired. l

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

|f two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation. Both debtors must
sign and date the form.

Be as complete and accurate as possib|e. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedu|e D: Creditors Who Have Claims Secured by Property (Officia| Form 10'60), fill in the
information below. l
e` ieditor'and\the property`tha`tiis:collateral

 
 
 

     
 

 

,lwhatjdo"you:~inte'ndjiq~d' " lil`;claim the;pi'r'¢peny, l

 
      

»1?' secur¢s.a debt?\ , t “ " as x`empt'on Sch`ed`ule C?
Creditor's El Surrender the property. |:l NO
name: I:l Retain the property and redeem it.
l:l Retain the property and enter into a L_-| YeS
DeSCripinn Of Reaff/`rmation Agreement.
property l] Retain the property and [exp|ain]:

securing debt:

 

 

Creditor's |Il Surrender the property. m NO
name: |:l Retain the property and redeem it.

l:l Retain the property and enter into a n Ye$
DeSCriPtiOn °f` Reaff/'rmation Agreement.
property b l:l Retain the property and [exp|ain]:

securing debt:

 

 

Creditor's El surrender the property. E| NO
name: _ / |:l Retain the property and redeem it.

l:l Retain the property and enter into a m Ye$
DeSCriPiion Of Reaffirmation Agreement.
PFOP€FW I:| Retain the property and [exp|ain]:

securing debt:

 

 

Creditor's E| Surrender the property. m NO

Ofticia| Form 108 Statement of intention for |nd|vidua|s Fi|ing Under Chapter 7 page 1

Case 19-15089 Doc 5 Filed 04/15/19 Page 2 of 2

 

D€b!Of 1 Bernadette Elaine Johnson CHS€ hUmb€f <ifknown)
name? l:l Retain the property and redeem it. l:l Yes
. _ ' L_.l Retain the property and enter into a
Desc"Pt'°n of Reaff/'rmation Agreement,
PF°P€FW L_.l Retain the property and [explain]:

securing debt:

 

 

mist Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired Leases (Officia| Form 1066), fill
in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      

es;i¢irib,e.~yon inexplredi:béjr,sdnéi;iar&‘pertyleases willth€!i§ase,bes;assumed?`

Lessor's name:

l'_`l No
Description of leased
Property: |:] yee.
Lessoi‘s name: [:| No
Description of leased
Property: g yes
Lessor's name: |:| No
Description of leased
Property: [:| yes
Lessor's name: l:l No
Description of leased
Property: El Yes
Lessor's name: L_.l No
Description of leased
Property:. ij ye5
Lessor's name: |:| No
Description of leased
Property: |:] yes
Lessors name: C] No
Description of leased
Property: |:| yeS

sign Below

Under penalty of perjury, | declare that l have indicated my intention about any property of my estate that secures a debt and any personal

pr pe that is subject to an une ired |ease.
x\:étmn OQZU, \ol\looo\,X

Bernadette EEine Johnson Signature of Debtor 2

 

Signature of Debtor 1

k1\\'1\\\% §

 

Offlcial Form 108 Statement of intention for individuals Filing Under Chapter 7 ` page 2

 

